DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the specification and claims filed on 6 January 2022 is acknowledged. Claims 1-20 are cancelled, and claims 21-40 are newly added.
In response to the amendment filed on 6 January 2022, the objections to the specification are withdrawn; the objections to the claims are changed; the rejections under 35 USC 112(a) regarding written description are changed; the rejections under 35 USC 112(b) are changed; rejections under 35 USC 112(d) are added; and the rejections over the prior art are withdrawn.

Claim Objections
Claims 23-25 and 40 are objected to because of the following informalities:  
Regarding claim 23, the limitation "wherein R is H" is redundant with the limitations of claim 22.
Regarding claim 24, the limitation "wherein m and q are identical to each other" is redundant with the limitations of claim 23.
Regarding claim 25, an explicit limitation that the gel coating comprises structures VII and IX must be added to the claim. This limitation is implicit to claim 25 if one assumes that claim 25 is a proper dependent claim.
Regarding claim 40, the meanings of the abbreviations "HPLC" and "GC" must be provided in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
(I)
 New claim 21 recites a gel coating comprising a "yttria portion" and that the gel coating comprises at least two structures, where each of structures (IV)-(IX) comprise "[yttria]."
The specification does not provide a special definition of "yttria." Accordingly, for purposes of this rejection, yttria has been interpreted according to its ordinary and customary meaning, which is yttrium oxide, Y2O3.
While the specification generally teaches a "yttria" coating throughout, the original disclosure does not support structures (IV)-(IX) comprising "[yttria]," where "yttria" is interpreted as yttrium oxide, Y2O3. Instead, as illustrated in Fig. 2, a moiety comprising a repeating portion having a 1:2 molar ratio of Y:O atoms. Accordingly, when interpreting "yttria" according to its plain meaning, claim 21 is new matter.

(II)
 New claim 21 recites structural formulae (VIII) and (IX). New claim 25 implicitly requires structural formula (IX).
Structural formulae (VIII) and (IX) each have the two right-most illustrated oxygen atoms bonded to the same "[yttria]" moiety. This lacks written description support and is new matter.
The closest written description support for structural formulae (IV) to (IX) is found in the fragmentary formula [glass]—Si—[O—(HRC)m-]2-y-HyN-(CHR)n-[-(SiR2-O)x-]… of original claim 15, in structure (II) of the [precursor] sol-gel active polymer of original claim 1, and in the structure at the bottom of Fig. 2.
Even if yttria were interpreted, contrary to its plain meaning, as "a moiety comprising yttrium and oxygen," the original disclosure does not provide support that for structure (II) when z is zero, both right-most terminal hydroxyl groups are reacted with the same "yttria" moiety. Accordingly, structural formulae (VIII) and (IX) are drawn to new matter.

(III)
 New claim 32 recites the limitation "further comprising pre-condensing the yttrium-comprising precursor to form a yttrium-comprising sol comprising particles comprising yttria."
The original disclosure provides no support for "particles comprising yttria." The only mention of particles in the specification is in the Description of the Related Art ([0008] and [0009] of published application), which does not concern particles comprising yttria. Accordingly, claim 32 is new matter.

(IV)
New claim 37 recites that the yttrium-comprising precursor is yttrium methoxyethoxide (YMEO). 
New claim 36 recites that the yttrium-comprising precursor comprises at least one selected from a group that includes yttrium methoxyethoxide.
Claims 36 and 37 depend from indefinite claim 30, which is interpreted as requiring a step of reacting a yttrium-comprising precursor and a gelling polymer in a solvent to form a gel.
The original disclosure does not provide support for directly reacting yttrium methoxyethoxide and a gelling polymer to form a gel. 
Instead, as illustrated in Fig. 2, BHEA-terminated polydimethylsiloxane is reacted with yttrium hydroxide, not yttrium methoxyethoxide. This subject matter is recited in the stand-alone limitations of claim 33, which is rejected below under 35 USC 112(d).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 21 recites the term "yttria." This term has been interpreted according to its ordinary and customary meaning in the rejections under 35 USC 112(a) above. In the alternative, if the intended interpretation of "yttria" is something other than its plain meaning of yttrium oxide, Y2O3, then the term is indefinite.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Under an alternative interpretation, the term “yttria” in claim 21 is used by the claim to mean “a moiety comprising yttrium and oxygen,” while the accepted meaning is “yttrium oxide, Y2O3.” The term is indefinite because the specification does not clearly redefine the term.
Claim 29 recites the limitation "the coating layer." There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 30, because of the punctuation of the claim, the first step is unclear. The first step is interpreted as being "reacting a yttrium-comprising precursor and a gelling polymer in a solvent to form a gel." This rejection can be overcome by an uninterrupted recitation of the limitation "reacting a yttrium-comprising precursor and a gelling polymer in a solvent to form a gel," followed by a limitation that the yttrium-comprising precursor has a structure (I) … and the gelling polymer has a structure (II) …
Claim 32 is "The method of claim 30, further comprising pre-condensing the yttrium-comprising precursor to form a yttrium-comprising sol comprising particles comprising yttria, the pre-condensing occurring before the reacting." Given that this claim sets forth that the pre-condensing step transforms the yttrium-comprising precursor to something other than the yttrium-comprising precursor (a yttrium-comprising sol) prior to the reacting step of claim 30, it is unclear how the reacting step of claim 30 can occur, given that it requires the yttrium-comprising precursor.
Dependent claim 33 is "The method of claim 32, further comprising hydrolyzing the yttrium-comprising precursor to produce an intermediate comprising Y-OH moieties which pre- condense in the pre-condensing, the hydrolyzing occurring before the pre-condensing." Given that this claim sets forth that the hydrolyzing step transforms the yttrium-comprising precursor to something other than the yttrium-comprising precursor (an intermediate) prior to the pre-condensing step of claim 32, it is unclear how the pre-condensing step of claim 32can occur, given that it requires the yttrium-comprising precursor. Moreover, given that this claim sets forth that the hydrolyzing step transforms the yttrium-comprising precursor to something other than the yttrium-comprising precursor (an intermediate) prior to the reacting step of claim 30, it is unclear how the reacting step of claim 30 can occur, given that it requires the yttrium-comprising precursor.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24, 32, and 33 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
(I)
Claim 24 depends from claim 23 and recites the limitation "m and n are independently in range of from 2 to 5." Claim 23 recites the limitation "m, n, and p are independently in range of from 2 to 4." Because dependent claim 24 recites a broader range than claim 23, claim 24 fails to include all the limitations of the claim upon which it depends.
(II)
Indefinite claim 30 is interpreted as requiring a step of reacting a yttrium-comprising precursor and a gelling polymer in a solvent to form a gel.
Dependent claim 32 is "The method of claim 30, further comprising pre-condensing the yttrium-comprising precursor to form a yttrium-comprising sol comprising particles comprising yttria, the pre-condensing occurring before the reacting."
If the pre-condensing step transforms the yttrium-comprising precursor to something other than the yttrium-comprising precursor (a yttrium-comprising sol) prior to the reacting step of claim 30, then the reacting step of claim 30 that requires the yttrium-comprising precursor cannot occur. Accordingly, claim 32 does not require all the limitations of claim 30.
Dependent claim 33 is "The method of claim 32, further comprising hydrolyzing the yttrium-comprising precursor to produce an intermediate comprising Y-OH moieties which pre- condense in the pre-condensing, the hydrolyzing occurring before the pre-condensing."
If the hydrolyzing step of claim 33 transforms the yttrium-comprising precursor to something other than the yttrium-comprising precursor (an intermediate) prior to the pre-condensing step of claim 32, then the pre-condensing step of claim 32 that requires the yttrium-comprising precursor cannot occur. Accordingly, claim 33 does not require all the limitations of claim 32.
Moreover, if the hydrolyzing step of claim 33 transforms the yttrium-comprising precursor to something other than the yttrium-comprising precursor (an intermediate) prior to the reacting step of claim 30, then the reacting step of claim 30 that requires the yttrium-comprising precursor cannot occur. Accordingly, claim 33 does not require all the limitations of claim 30.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Response to Arguments
Applicant's arguments filed on 6 January 2022 have been considered and are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu (US 2006/0131238) discloses an ultraporous sol gel monolith (abstract) formed as a gel within a glass capillary tubing ([0030], [0057]) from a yttrium-containing sol gel precursor ([0027]) that can further include an organosilane ([0028]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797           

/JENNIFER WECKER/            Primary Examiner, Art Unit 1797